      Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 1 of 11



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

                                             )
JOHNNY HINCAPIE,                             )
                                             )
                             Plaintiff,
                                             )   18 CV 3432 (PAC) (RWL)
                        v.                   )
                                             )
CITY OF NEW YORK; Detective CARLOS           )
GONZALEZ; Detective DONALD CASEY;            )
Detective JAMES CHRISTIE; Detective          )
ARTHUR SWENSON; Detective JOSE               )
RAMON ROSARIO; Detective DANIEL              )
RIZZO; Detective MATTHEW SANTORO;            )
Sergeant SHARIF ALI; Sergeant JOHN HERBST;   )
Sergeant TIMOTHY CONNOLLY; Sergeant          )
GARY BORMAN; The Estate of Deputy Chief      )
JOSEPH DEMARTINO; Lieutenant VICTOR          )
MOLE; Captain “JOHN” BAYSHIM; JOHN and       )
JANE DOE DETECTIVES 1-5; and JOHN and        )
JANE DOE SUPERVISORS 1-5,                    )
                                             )
                             Defendants.     )

      PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
          DEFENDANT SWENSON’S MOTION TO DISMISS




                    ELEFTERAKIS, ELEFTERAKIS & PANEK
                           80 Pine Street, 38th Floor
                         New York, New York 10005
                               (212) 532-1116

December 23, 2019
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 2 of 11




                                     ARGUMENT

       Defendant Swenson’s brief is nothing more than a verbatim copy of the

memorandum Corporation Counsel submitted last month on behalf of defendant Ali.

Compare DE #134 with DE #126. Plaintiff respectfully submits that such a lackadaisical

effort is beneath the dignity of this Honorable Court and Mr. Hincapie.

       As detailed in the First Amended Complaint (“FAC”) at ¶¶ 67-73 and 79-85,

defendant Swenson is alleged to have intentionally fabricated and suppressed evidence

to secure Mr. Hincapie’s conviction, which resulted in over twenty-five years of lost

liberty. Defendants’ cut-and-paste submission at DE #134 concedes the sufficiency of

these allegations but purports to seek dismissal on dishonest and frivolous grounds.

       As to malicious prosecution, defendants first contend that this case presents

“precisely the scenario” of Savino v. City of New York, 331 F.3d 63 (2d Cir. 2003), in

which the Second Circuit held that conjecture cannot overcome the probable cause

presumption flowing from an indictment. DE #134, p. 7.

       The facts of Savino, however, could not be further from the instant case. Joseph

Savino, an investigator in the City medical examiner’s office, was charged with theft

after admittedly stealing a distinctive ring while working at a crime scene. Savino v. City

of New York, 168 F. Supp. 2d 172, 176 (S.D.N.Y. 2001), adhered to in part on

reconsideration,   97 CV 9029 (MGC), 2002 WL 24308 (S.D.N.Y. Jan. 9,

2002), rev’d, 331 F.3d 63 (2d Cir. 2003) (“Savino replied that he had a ring, which he




                                            1
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 3 of 11




had found in one of the pill bottles he took from the scene.”). The district court denied

qualified immunity to the defendant officers on the § 1983 claims, finding that the

“collective knowledge” doctrine served to imbue them with a generalized bad faith. The

Second Circuit criticized that analysis and reversed. Savino, 331 F.3d at 74.

      Here, to the contrary and as in Tankleff, Mr. Hincapie was indicted and

convicted on the basis of a recanted confession he plausibly alleges was coercively

extracted using physical violence; the bad faith of each individual defendant is

particularized and grounded in his own direct involvement. FAC at ¶¶ 67-73, 79-85,

94-108; see Tankleff v. Cty. of Suffolk, 09 CV 1207 (JS) (AYS), 2017 WL 2729084, *21

(E.D.N.Y. June 23, 2017) (“If the confession was fabricated, that alone could be

sufficient to rebut the presumption of probable cause.”) (citing Morel v. Reed, 11 CV

1808, 12 CV 5145, 2015 WL 3755976, *4 (E.D.N.Y. June 16, 2015) for the

proposition that “[w]hen law enforcement officers fabricate evidence...the presumption

of probable cause created by the indictment [is] overcome....”); Bellamy v. City of New

York, 914 F.3d 727, 746 (2d Cir. 2019) (“Contrary to the district court’s analysis, a §

1983 plaintiff’s testimony alone may be independently sufficient to raise a genuine issue

of material fact [at summary judgment].…Bellamy’s testimony was consistent and

uncomplicated: he never made the statement.”) (citations omitted); Garnett v.

Undercover Officer C0039, 838 F.3d 265, 275 (2d Cir. 2016) (“[A] reasonable jury

could find, based on the evidence, that defendants violated the plaintiffs’ clearly




                                           2
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 4 of 11




established constitutional rights by conspiring to fabricate and forward to prosecutors a

known false confession almost certain to influence a jury’s verdict.”); Manganiello v.

City of New York, 612 F.3d 149, 163 (2d Cir. 2010) (presumption overcome where

NYPD defendant-detective allegedly “included in some of [his] own reports supposedly

factual statements adverse to [the plaintiff] that were contradicted by persons having

first-hand knowledge of the facts”). Accordingly, plaintiff’s detailed allegations are more

than sufficient to rebut the presumption raised by the indictment and this argument

should be rejected.

      Defendants’ second argument on malicious prosecution is even weaker. There,

Swenson claims that plaintiff cannot plead favorable termination. DE #134, pp. 8-12.

But, as this Honorable Court has previously held, the dismissal of the indictment against

Mr. Hincapie (because prosecutors admitted they could not prove a case against him)

cloaks him in the presumption of innocence as reflected on his certificate of disposition

and is unquestionably favorable. See Jovanovic v. City of New York, 04 CV 8437 (PAC),

2006 WL 2411541 (S.D.N.Y. Aug. 17, 2006); see also Thompson v. Clark, 364 F. Supp.

3d 178, 197 (E.D.N.Y. 2019) (“Left open is the question of how much evidence must

be supplied by a plaintiff to show that the dismissal was essentially for innocence. Courts

addressing this question should not forget that, in our criminal justice system, the

accused are deemed innocent until proven guilty beyond a reasonable doubt.”)

(citing Coffin v. United States, 156 U.S. 432, 453 (1895)); Murphy v. Lynn, 118 F.3d




                                            3
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 5 of 11




938, 948-50 (2d Cir. 1997) (the prosecutor’s decision to abandon a prosecution

generally “compels an inference” that the criminal case terminated in favor of the

accused) (internal quotation marks, citations and alteration omitted).

      Where, as here, the conviction was judicially vacated after new evidence of

innocence was presented at a 440 hearing, the prosecutor’s appeal of that decision was

unanimously denied and the indictment then dismissed with prejudice, the disposition

is rightly deemed favorable. See People v. Hincapie, 142 A.D.3d 886, 886 (2d Dep’t

2016) (“The court properly exercised its discretion in granting defendant’s motion to

vacate his conviction based on newly discovered evidence.”); Certificate of Disposition,

annexed to Declaration of Gabriel P. Harvis dated June 17, 2019 (DE #108) as Exhibit

1 (“The above[-]mentioned dismissal is a termination of the criminal action in favor of

the accused pursuant to [N.Y.C.P.L.] Section 160.60.”) (emphasis added); United States

v. Green, 480 F.3d 627, 632 (2d Cir. 2007) (a certificate of disposition “constitutes

presumptive evidence of the facts stated in such certificate”) (citation and internal

quotation marks omitted); Regeda v. City of New York, 09 CV 5427 (KAM), 2015 WL

5751117 *2 (E.D.N.Y. Sept. 30, 2015) (“This Certificate of Disposition…constitutes

evidence that plaintiff’s criminal charge was terminated in his favor in the context of a

malicious prosecution claim.”); Bellamy v. City of New York, 12 CV 1025 (AMD) (PK),

2017 WL 2189528, *31 (E.D.N.Y. May 17, 2017), aff’d in part, vacated in part,

remanded on other grounds, 914 F.3d 727 (2d Cir. 2019) (holding, as a matter of law,




                                           4
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 6 of 11




that “dismissal of the indictment pursuant to Criminal Procedure Law Section 160.60

constitutes a ‘favorable termination’ for purposes of [a] malicious prosecution claim”).

      At the recent oral argument before Your Honor, defense counsel disingenuously

suggested, repeatedly, that a decision from the Hon. George B. Daniels in Uleria v. City

of New York “rejected the very same [favorable termination] argument” advanced by

plaintiff here and that Judge Daniels actually “says the complete opposite.” Transcript

of 12/5/2019 Oral Argument, annexed to the Declaration of Gabriel P. Harvis dated

December 23, 2019 as Exhibit 5, p. 8, ln. 23-p. 9, ln. 6; p. 22, ln. 2-7. But this is false

and Judge Daniels’ opinion, if anything, further undermines defense counsel’s

representations and credibility. In Uleria, Judge Daniels based his conclusion that Mr.

Uleria had not established a favorable termination on that plaintiff’s admitted

possession of “16 ounces of marijuana” and “a gun,” which Judge Daniels reasonably

concluded did not “indicate his innocence.” Ulerio v. City of New York, 18 CV 2155

(GBD), 2018 WL 7082155, *7 n.11 (S.D.N.Y. Dec. 20, 2018).

      The facts here are fundamentally different: setting aside the contested confession,

only evidence of Mr. Hincapie’s innocence remains. Plaintiff respectfully submits that

this qualifies, beyond cavil, as a favorable termination and likewise reinforces that

defense counsel’s statements to the Court in this case have been deeply misleading.

      Turning to defendants’ dubious argument that Mr. Hincapie cannot establish a

favorable termination with respect to his fair trial claim, defendants are wrong (and




                                            5
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 7 of 11




again mislead the Court) in suggesting that favorable termination requirements for

malicious prosecution claims apply to Mr. Hincapie’s fair trial claims. DE #134, pp.

12-14 (citing McDonough v. Smith, 139 S. Ct. 2149 (2019)); see Ross v. City of New

York, 17 CV 3505 (PKC) (SMG), 2019 WL 4805147, *8 n.15 (E.D.N.Y. Sept. 30,

2019) (“[T]he Court finds this citation [by Corporation Counsel] misleading to the

extent that it does not acknowledge that [a prior district court] ruling [interpreting

favorable termination requirements] was made in the context of a malicious prosecution

claim [as opposed to a fair trial claim]”).

       First, in deciding McDonough, the Court did not impose favorable termination

as a substantive element to all right to fair trial claims, but rather held that for a claim

like McDonough’s, the statute of limitations did not begin to run until a favorable

termination occurred. See McDonough, 139 S. Ct. at 2154-55 (emphasis added). The

Court’s ruling was expressly limited to determining the accrual of the statute of

limitations for a right to fair trial claim like McDonough’s, and not a broader ruling on

the substantive elements of all right to fair trial claims. See Wellner v. City of New York,

16 CV 7032 (JGK), 2019 WL 3729806, at *6 (S.D.N.Y. Aug. 8, 2019) (rejecting

defendants’ argument that McDonough added favorable termination as an element to a

claim for the denial of the right to fair trial and holding that McDonough “offered no

occasion to determine whether a plaintiff could pursue a fabricated evidence claim

despite the existence of some conviction”).



                                              6
        Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 8 of 11




       That the majority’s opinion specifically did not speak to the substantive elements

of the claim, and only to the statute of limitations for a claim like McDonough’s is

further underscored by the dissent’s explicit acknowledgement that the majority had—

in the dissent’s opinion improperly—declined to take a position on the constitutional

right at issue, or the elements that a § 1983 plaintiff would need to prove to prevail on

a right to fair trial claim. See McDonough, 139 S. Ct. at 2161–62. Defendants’

interpretation of McDonough improperly extends McDonough’s holding and should be

rejected here, as it was in Wellner and Ross. See Wellner, 2019 WL 3729806, at *6; Ross,

2019 WL 4805147 at *8.

       Second, even if, arguendo, a favorable termination were now to be considered a

required element to a right to fair trial claim, neither the Supreme Court nor the Second

Circuit has ruled on what a favorable termination means in the context of a due process

right to fair trial claim.1 To the contrary, the Supreme Court expressly recognized that

the definition of a favorable termination in the context of a due process right to fair trial


1
  A right to fair trial claim arises under the Due Process Clause, not the Fourth Amendment. See e.g.,
McDonough, 139 S. Ct. at 2155 n.2 (accepting the Second Circuit’s “treatment of McDonough’s claim
as one sounding in denial of due process”); Garnett, 838 F.3d at 278 (recognizing that the Fifth,
Eighth, Ninth, and Tenth Circuits have all found denials of due process when charges rest on
fabricated evidence); Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997) (recognizing
that “to hold that police officers, having lawfully arrested a suspect, are then free to fabricate false
confessions at will, would make a mockery of the notion that Americans enjoy the protection of due
process of the law and fundamental justice”); Ying Li v. City of New York, 246 F. Supp. 3d 578, 627–
28 (E.D.N.Y. 2017) (“The claim of denial of the right to a fair trial due to fabricated evidence stems
from the Sixth Amendment and the Due Process clauses of the Fifth, Sixth [and] Fourteenth
Amendments of the U.S. Constitution.”) (citations omitted).



                                                   7
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 9 of 11




claim may be different, and broader, than the definition in other contexts. On this

point, the Court stated in relevant part:

             To the extent Smith argues that the law in this area should
             take account of prosecutors’ broad discretion over such
             matters as the terms on which pleas will be offered or
             whether charges will be dropped, those arguments more
             properly bear on the question whether a given resolution
             should be understood as favorable or not. Such
             considerations might call for a context-specific and more
             capacious understanding of what constitutes “favorable”
             termination for purposes of a § 1983 false-evidence claim,
             but that is not the question before us.

McDonough, 139 S. Ct. at 2161 n.10.

      Further, in deciding McDonough, the Court relied on Heck, which, with respect

to favorable termination, only held that “a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called

into question by a federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey,

512 U.S. 477, 486-87 (1994). Under such circumstances, there is simply no basis for

the wholesale importation of malicious prosecution termination requirements into the

realm of due process as defendants suggest. See Ross, 2019 WL 4805147 at *8 (“[F]air

trial jurisprudence, starting with Heck and continuing through McDonough, is

primarily concerned with the potential for invalidating criminal convictions, the

favorable termination requirement for fair trial claims (assuming there is one) is



                                            8
       Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 10 of 11




necessarily different and more expansive than the one for malicious prosecution

claims.”) (citation omitted).

       In any event, as demonstrated above, plaintiff’s prosecution concluded in a

manner that is favorable under even the most restrictive malicious prosecution analysis

and thus plainly satisfies any such requirement as may be applied in the fair trial context.

Indeed, to preclude Mr. Hincapie from levying this claim, based on defendants’

misleading and unavailing arguments, would undermine the Second Circuit’s

recognition in Ricciuti that permitting police officers to fabricate false evidence at will

“would make a mockery of the notion that Americans enjoy the protection of due

process of the law and fundamental justice.” Ricciuti, 124 F.3d at 130; see also, e.g.,

Walker v. City of New York, 974 F.2d 293, 301 (2d Cir. 1992) (describing “the duty

not to lie or persecute the innocent” as one of the “basic norms of human conduct”).

Accordingly, defendant Swenson’s motion with respect to plaintiff’s fair trial claims

should be rejected.

       As to the remainder of defendants’ arguments in the Swenson brief, plaintiff

respectfully refers this Honorable Court to his prior opposition briefing. See DE #107,

117 and 131.




                                             9
      Case 1:18-cv-03432-PAC Document 136 Filed 12/23/19 Page 11 of 11




                                      CONCLUSION

      For the foregoing reasons, plaintiff respectfully requests that this Honorable

Court deny defendants’ motions to dismiss in their entirety and grant such other and

further relief as the Court deems just and proper.

Dated: New York, New York
       December 23, 2019

                                         ELEFTERAKIS, ELEFTERAKIS & PANEK


                                         ______________________
                                         Gabriel P. Harvis
                                         Baree N. Fett
                                         80 Pine Street, 38th Floor
                                         New York, New York 10007
                                         (212) 532-1116

                                         Attorneys for plaintiff




                                          10
